   8:20-cv-00324-RFR-MDN Doc # 52 Filed: 12/07/20 Page 1 of 1 - Page ID # 64




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CECIL MARK CARTER,

                       Plaintiff,                                       8:20CV324

        vs.
                                                                          ORDER
CHIEF CARRIERS,

                       Defendant.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
defendant,


        IT IS ORDERED:
        1. On or before January 8, 2021, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 7th day of December, 2020.
                                                      BY THE COURT:


                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
